Citation Nr: 1544928	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  08-33 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Usher syndrome.


REPRESENTATION

Veteran represented by:	Richard L. Palmatier Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He testified before the Board in March 2012 and submitted additional evidence that was accompanied by a signed waiver of RO review.  38 C.F.R. § 20.1304(c).

In August 2013, the Board denied the issue on appeal.  The Veteran appealed to the Veterans Claims Court.  In a February 2015 Memorandum Decision, the Court vacated the Board's decision and remanded this issue for further proceedings consistent with the decision.


FINDINGS OF FACT

1.  The Veteran's diagnosed Usher syndrome is a disease capable of progression.

2.  Pre-existing Usher syndrome increased in severity during active duty service.


CONCLUSION OF LAW

Usher syndrome was aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 5107(a). 5107A (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran has been diagnosed with Usher syndrome.  An October 1997 VA audiological examination report related that Usher syndrome was "a recessive genetic condition which include[d] congenital deafness and progressive loss of vision leading to eventual blindness."  VA regulations provide that congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, the Federal Circuit has held "a congenital or developmental condition that is progressive in nature - that can worsen over time - is a disease rather than a defect."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  

The Court's February 2015 decision found that Usher syndrome "can be progressive in general and is progressive as manifested in the [Veteran]."  Therefore, in accordance with the Court's decision, Usher syndrome is a disease, not a defect, under VA regulations.

Usher syndrome was not noted at the Veteran's entrance to active duty service; however, the evidence clearly and unmistakable shows that it pre-existed active duty service.  See e.g. December 2012 VA examination reflected his Usher syndrome was diagnosed as an infant.  The Court determined the pre-existing Usher syndrome was aggravated, or increased in severity, during active duty service.  Specifically, the Court noted that the Veteran's bilateral hearing loss worsened during active duty service, as evidenced by his service treatment records.  Therefore, the Court found that pre-existing Usher syndrome increased in severity during active duty service.

Based on the foregoing, and consistent with the February 2015 Court decision, the Veteran's pre-existing Usher syndrome was aggravated, or increased in severity, during his active duty service.  Accordingly, the elements of service connection have been met, and the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for Usher syndrome is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


